Exhibit 10.24

SURGICAL CARE AFFILIATES, INC.

 

2013 OMNIBUS LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

TIME-VESTING RESTRICTED STOCK UNITS

 

This Restricted Stock Unit Award Agreement (this “Agreement”), is entered into
as of _____________ (the “Grant Date”), by and between Surgical Care Affiliates,
Inc., a Delaware corporation (the “Company”), and _____________, an employee of
the Company or one or more of its Subsidiaries (the “Participant”).

 

Pursuant to the Surgical Care Affiliates, Inc. 2013 Omnibus Long-Term Incentive
Plan, as amended (the “Plan”), the Board of Directors of the Company (or its
Compensation Committee or a designee thereof) has determined that the
Participant shall be granted an Incentive Award in the form of restricted stock
units (“RSUs”) upon the terms and subject to the conditions hereinafter
contained. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan.

 

1. Number of Units and Settlement. The Participant is hereby granted
_____________ RSUs, subject to the restrictions set forth herein. Each RSU
granted hereunder represents the right to receive one share of the Company’s
Common Stock on the Settlement Date (as defined herein), upon the terms and
subject to the conditions (including the vesting conditions) set forth in this
Agreement and the Plan.  The Settlement Date shall occur on each date set forth
under Section 4 that the restrictions on transfer set forth in Section 2(a)
shall lapse.

 

2. Terms of Restricted Stock Units. The grant of RSUs provided in Section 1
hereof shall be subject to the following terms, conditions and restrictions:

 

(a) The RSUs, and any interest therein, may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than in accordance
with the terms of the Plan.

 

(b) Notwithstanding any other provision of this Agreement, in no event shall any
outstanding restrictions lapse prior to the satisfaction by the Participant of
the liabilities described in Section 7 hereof.

 

(c) The Committee may, in its discretion, cancel all or any part of any
outstanding restrictions prior to the expiration of the periods provided in
Section 4 hereof.

 

3. Rights as a Stockholder. Since the RSUs granted hereunder shall be settled in
shares of the Company’s Common Stock, the Participant shall possess all
incidents of ownership as to such shares that are transferred to the Participant
in respect of the settlement of the RSUs, including the right to receive or
reinvest dividends with respect to such shares (to the extent declared by the
Company) and the right to vote such shares. Such incidents of ownership shall
commence on each such respective Settlement Date, and only with respect to such
shares that are transferred to the Participant on such Settlement Date.

 

4. Lapse of Restrictions. Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(a) shall lapse:

 

(a)with respect to twenty-five percent (25%) of the RSUs, on the first
anniversary of the Grant Date;

 

 

--------------------------------------------------------------------------------

 

(b)with respect to twenty-five percent (25%) of the RSUs, on the second
anniversary of the Grant Date; 

 

(c)with respect to twenty-five percent (25%) of the RSUs, on the third
anniversary of the Grant Date; and

 

(d)with respect to twenty-five percent (25%) of the RSUs, on the fourth
anniversary of the Grant Date.

 

Upon each lapse of restrictions relating to the RSUs, and provided that the
Participant shall have complied with the Participant’s obligations under
Section 7 hereof, the Company shall issue to the Participant or the
Participant’s personal representative one share of Common Stock on the Company’s
books and records, in exchange for each RSU with respect to which such
restrictions have lapsed.

 

5. Effect of Certain Changes.  In the event the Participant’s Employment is
terminated without Cause within the two (2) year period following the
consummation of a Change in Control, all restrictions then outstanding with
respect to the RSUs shall automatically expire and be of no further force and
effect, and full payment in respect of the RSUs granted hereunder shall be made
as soon as practicable thereafter, and in any event not more than 30 days
following such termination of Employment, but only if permissible under
Section 409A of the Internal Revenue Code; if such settlement is not permissible
under Section 409A, then settlement shall occur in accordance with the other
terms of this Agreement.  For purposes hereof, “Cause” shall mean, unless
otherwise provided in an employment agreement in effect immediately prior to
such termination, (i) a failure of the Participant to reasonably and
substantially perform his or her duties to the Company or any of its
Subsidiaries (other than as a result of physical or mental illness or injury);
(ii) the Participant’s willful misconduct or gross negligence; (iii) a breach by
the Participant of the Participant’s fiduciary duty or duty of loyalty to the
Company or any of its Affiliates; (iv) the commission by the Participant of any
felony or other serious crime; or (v) a breach by the Participant of the terms
of any agreement with the Company or any Subsidiary or any Company policies.  

 

6. Termination of Employment. In the event that the Participant ceases to be
Employed by the Company or any of its Subsidiaries for any reason, all RSUs with
respect to which the restrictions set forth in Section 4 hereof shall not yet
have lapsed (taking into account Sections 2 and 5) shall thereupon be
automatically forfeited by the Participant.  

 

7. Taxes. The Participant shall pay to the Company promptly upon request, and in
any event at the time the Participant recognizes taxable income in respect of
the RSUs, an amount equal to the taxes the Company determines it is required to
withhold, if any, under applicable tax laws with respect to the settlement of
the RSUs. Such payment shall be made in the form of cash, shares of Common Stock
already owned or otherwise issuable as of the Settlement Date, or in a
combination of such methods, subject to the terms of the Plan.  In the event the
Participant does not promptly pay to the Company an amount equal to the taxes
the Company determines it is required to withhold under applicable tax laws with
respect to the settlement of the RSUs, the Company shall offset such amount
against any amounts, including shares of Common Stock, owed by the Company to
the Participant, whether under this Agreement or otherwise, to the extent
permitted by Section 409A.

 

8. No Guarantee of Employment. Nothing set forth herein or in the Plan shall
(i) confer upon the Participant any right of continued Employment for any period
by the Company or any of its Subsidiaries, (ii) entitle the Participant to
remuneration or benefits not set forth in the Plan, or (iii) interfere with or
limit in any way the right of the Company or any Subsidiary to terminate such
Participant’s Employment.

 

--------------------------------------------------------------------------------

 

 

9. Notices. Any notice required or permitted under this Agreement shall be in
writing and deemed given when (i) delivered personally, (ii) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or (iii) delivered by overnight courier service. Such notices shall be sent to
the Participant at the last address specified in the Company’s records (or such
other address as the Participant may designate in writing to the Company), or to
the Company at the following address (or such other address as the Company may
designate in writing to the Participant):

 

Surgical Care Affiliates, Inc.

569 Brookwood Village, Suite 901

Birmingham, AL 35209

Attn: General Counsel

 

10. Failure To Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

11. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Delaware, without regard to its conflict of law
principles.

 

12. Incorporation of Plan. A copy of the Plan is attached hereto and
incorporated herein by reference and made a part of this Agreement. This
Agreement and the RSUs shall be subject to the terms of the Plan, as it may be
amended from time to time, provided that such amendment of the Plan is made in
accordance with Section 16 of the Plan.

 

13. Clawback Policies.  Notwithstanding anything in the Plan to the contrary,
the Company will be entitled, to the extent permitted or required by applicable
law, Company policy and/or the requirements of an exchange on which the
Company’s shares are listed for trading, in each case, as in effect from time to
time, to recoup compensation of whatever kind paid by the Company or any of its
Affiliates at any time to a Participant under the Plan and the Participant, by
accepting this award of RSUs pursuant to the Plan and this Agreement, agrees to
comply with any Company request or demand for such recoupment.   

 

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

 

SURGICAL CARE AFFILIATES, INC.:PARTICIPANT:

 

By:  

       Name:  [Name]

      Title:  

 

Date:

 